Name: Commission Regulation (EEC) No 603/86 of 28 February 1986 amending Regulation (EEC) No 3826/85 amending various Regulations in view of the accession of Spain and of Portugal
 Type: Regulation
 Subject Matter: European construction;  Europe;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31986R0603Commission Regulation (EEC) No 603/86 of 28 February 1986 amending Regulation (EEC) No 3826/85 amending various Regulations in view of the accession of Spain and of Portugal Official Journal L 058 , 01/03/1986 P. 0025 - 0025COMMISSION REGULATION (EEC) No 603/86of 28 February 1986amending Regulation (EEC) No 3826/85 amending various Regulations in view of the accession of Spain and of Portugal<(BLK0)LA ORG="CCF">EN</(BLK0)LA> THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oil and fats (1), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1474/84 (4), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3818/85 of 30 December 1985 amending certain Regulations relating to oils and fats as a result of the accession of Spain and Portugal (5), amended, inter alia, Article 10 of Regulation (EEC) No 1813/84 of 28 June 1984 on the detailed rules for applying the differential amounts for colza, rape and sunflower seeds (6); whereas part of the text of the amendment to the said Article was corrected by a corrigendum (7); whereas, at the same time, this same Article was amended by Commission Regulation (EEC) No 3826/85 (8); Whereas the text set out in Regulation (EEC) No 3818/85 as corrected by the corrigendum is the most suitable; whereas, in the interests of clarity, the indications set out in point 5 of Article 1 of Regulation (EEC) No 3826/85 should be deleted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats. HAS ADOPTED THIS REGULATION: Article 1 Point 5 of Article 1 of Regulation (EEC) No 3826/85 is hereby deleted. Article 2 This Regulation shall enter into force on 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1986. For the CommissionFrans ANDRIESSENVice-President